Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 1 of 50




     EXHIBITATOLEVIREPLY
                 DECLARATION
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 2 of 50
     J88HALMH


 l   UNITED   STATES   DISTRICT      COURT
     SOUTHERNDISTRICT OF NEW YORK
 2


 3   CITY OF ALl\KATY, KAZAKHSTAN
     et a.Z.,
 4
                        Plaintiffs
 5
                  V                                      15 ci.v.   s34s   (AiN)   (Knp)
 6
     MUKHTAR ABLYAZOV,      et    a.Z
 7
                        Defendants
 8                                                       Hearing
 9                                                       New York. N.Y
                                                         August 8, 2019
10                                                       ].0 : 08 a.m.

11   Before
12                           HON. KATHARINE     H.    PARKER,

13                                                         U.S. Magistrate Judge
14

15                                      APPEARANCES

16   BOIES SCHILLER FLEXNERLLP
           Attorneys for Plaintiffs
17   BY:   PETER M. SKINNER
           MATTHEW L. SCHWARTZ
18         CRAIG A. WENNER
           ALEXANDRA JUMPER
19
     SOLOMON & CRAMER LLP
20         Attorneys f or Khrapunovdefendants
     BY:   ANDREW T.    SOLOMON
21
     BLANK ROMELLP
22         Attorneys for Defendant Triadou
     BY   ALEX 'HASSID
23        DEBORAH A. SKAKEL
          ROBYN MICHAELSON
24   ALSO PRESENT:    SERGEY SHESTAKOV,         Interpreter     prussian)
25


                        SOUTHERN DISTRICT      REPORTERS, P.C
                                        (212) 805 0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 3 of 50
                                                                                 82
       J88HALMH                     Wolf - Direct

 l    A. Yes.
 2     Q. Do you rememberspeaking with Milt Miller?
 3    A. I don't believe I spoke to hi.m, but I don't recall.
 4     Schindler, I remember. His nameI recall
 5    Q. Do you rememberwhat Mr. Schindler's role was in connection
 6    with the Cali.f ornia I i.ti.gabon?
 7    A. ] believe he was ].ead counsel
 8    Q. Do you rememberspecifically           talks.ng about the ethical
 9     i.mph-canonsor potential issues with respect to the
10    conti.dential assistance agreementwith Mr. Schindler?
11    A. I rememberit being discussed heavily.               Wehad ethics
12    counsel from both fi.rms. Weuri.lately           identified Felix Safer
13    to them as the sole memberof Litco so it could be really
14    considered becausethe terms of the confidentia]. ansi.stance
15    agreementindicated that, first          of all, there wasthe
16    concern -- and the most i.mportant concern was to keep Felix
17    Sated out of it,     and he certainly     wasn't goi.ng to be proffered
18    or, you know, produced as a witness by Litco in any way, shape,
19    or form. It was qui.te clear.           The agreementwas already in
20    draft f orm and had, you know, simi.lar provisions to the
21    ultimate agreement,and that's what we were trying to get
22    around because, you know, Sated was not going to be offered as
23    a witness but Litco was. But he was the sole memberof Litco
24    which was identified.       In fact,    he signed the agreementwith
25    Latham & Watkins,     a nondisclosure     agreement,   as the   sole   member


                         SOUTHERN DISTRICT     REPORTERS, P.C
                                     (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 4 of 50
                                                                                83
      J88HALMH                       Wolf - Direct

 l    of Litco, and it was -- you know, it was di.scussed
 2    Q. OK. So just to be clear
 3    A.    - at length.
 4    Q. Just to be clear, you or someonefrom your fi.rm disclosed
 5    to Latham & Watkins that Mr. Sated ownedLitco, correct?
 6    A. I believe it was the sole memberof Li.tco.               In fact, he
 7    signed on behalf of Li.tco a nondisclosure agreement with Latham
 8    & Watkins.
 9    Q. And Latham & Watkins was aware of the confidential
10    assistance agreement, correct?
11    A. There wasn't one signed at that point yet, but it was being
12    negotiated, and drafts were going back and f oath of the
13    confidential -    of a confidenti.al assistance agreement
14    Q. OK. Thankyou.
15               TnEcoup.r: dust to clarify,         was it i.n or about 2015
16    that you informed someoneat Latham& Watki.nsthat Mr. Saber
17    was a principal   of Li.tco?
18               THE WITNESS:   Yes,    yes.
19               THECOURT:And it was prior to the conti.dential
20    assistance agreement bei.ng final i.zed?
21               THE WITNESS:   Correct,       yes
22    BY MR. SOLOMON:

23    Q. Mr. Wolf, if you'd look at Exhibit 24 for a moment. Again,
24    I'm specify-cally speaks.ng aiki-ng you to       f ochs   on BTA0396508
25               You see your time entry        on June 2. 2015?


                        SOUTHERN DISTRICT       REPORTERS, P.C
                                     (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 5 of 50
                                                                              87
      J88HALMH                     Wo].f Direct

 l    not somethi-ngthat I really     had in my mind. I mean, he was
 2    Litco
 3            THECOURT:But you were billing             Felix Safer under a
 4    Litco matter
 R
                 THEWITNESS:Your Honor, he was Litco.          There was no
 6    questa.onabout it.      I think i.t was a more specific question
 7
      about the nature of his -- you know, I just -- that wasmy --
 8
      at the momenthe asked me, I think that was my recollecti.on.
 9
      But, I mean,there's no issue.          I think it wasreally more of a
10    corporate type of what was the -- you know, howhis ownership
11    interest was descri.bed, whatever. It was - seemed a little
12    moredetailed as I recall it now, and that's one thi.ng I wanted
13    to look into.
14               And if you're asking me did ]. knowthat he was Li.tco ?
15    Of course he was Li.tco.     There i.s no other persona you know,
16    who's Litco.      Litco i.s an entity which i.s, you know, Felix
17    Saber's entity
18               THECOURT:Did you convey to Boies Schiller prior t 0
19    the day before Mr. Sated's depose.bonthat Safer ownedLitco?
20               THE WITNESS: Yes.

21               THECOURT:Whendid you convey that?
22               THEWITNESS:I Deli.eve it was right before the
23    deposits.o n.   Daybefore, or whatever. I think, yes, before.
24               .rnECOURT:is that the first         time you conveyedto
25    Boies Schiller,     to anyoneat Boies Schiller, that Sated was

                         SOUTHERN DISTRICT   REPORTERS, P.C
                                    (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 6 of 50
                                                                                                 88
      J88HALMH                                   Wolf - Direct

 l    owner and i.nvo].ved in Litco?
 2                          THEWITNESS: it was the fi.rst                 time I was ever asked,
 3    and I think that's                  the first     time I ever provided that
 4    inf ormation.                  It was never asked before
 5                          THECOURT: And yet at that time you also were aware
 6    of the nondisclosure agreement that Litco was a party to, were
 7    you not?
 8                          THEWITNESS: The nondisclosure                  agreement with?
 9                          THE COURT:      That Litco had with            Arcanum.

10                          THEWITNESS:Yes, of course I was, but --
11                          THECOURT:But you nevertheless disclosed that, the
12    identity of Litco's owner, to Boi.es Schiller?
13                          THEWITNESS: Well, we were works.ngtogether.                      Wehad
14    the corrmoninterest agreementand Arcanumwas involved as well,
15    and it wasdi.scussedto share inf ormation and prepare them, of
16    course
17                          THECOURT: OK. Go ahead.
18                          MR. SOLOMON:       ]'m    a].most    don e/   your Honor
19    BY MR. SOLOMON:

20    Q. Were you present or party to or witness to any
21    communications that you bell.eve would have notified                             Arcanum
22    that Mr. Saber was the owner and the benefi.ci.ary of Litco?
23    A. Yes.
24    Q. Can you describe someof those communicate.ons
                                                    generally or
25    QT-\n/-   I t I /la   1 1 \7




                                      SOUTHERN DISTRICT         REPORTERS, P.C
                                                     (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 7 of 50
                                                                                              89
      J88HALMH


 l    A. Oh, whi.Lewe are going back and forth with Latham, and I
 2    believe ri.ght up until June 2, si.nce there had not been a
 3    resolute.on and the i.ssue was still                  being considered by counsel,
 4    whether i.t be Milt Miller or otherwi.se, I got a call from, it's
 5    myrecollection,      Peder Garske who was impatient with the
 6    process. Andhe said to me: You know, we don't need to wait
 7    f or Latham& Watkins to resolve this.                      You know, we can do it
 8    directly wi-th, you know, Arcanum,and I'll                      cometo your office
 9    and meet with you
10                         Your Honor, I have no further questions
                 MR. SOLOMON:
11             THECOURT:All right.                    Any other questions of
12    Mr. Wolf?
13               MR. SKINNER: Oh, yes, we.have some questions,                         your
14    Honor. Onemoment,your Honor
15               THECOURT:I want to ask one more question.
16               OnExhibit 26, DX-26, it's                   documentBTA4396520,
                                                                               and
17    the top of the documentis an email from Felix Safer to Peder
18    Garske. It's dated September9, 2015. Do you see that?
19               THE WITNESS:       Yes.

20               THE   COURT:     The   text     of   the     email   states:   --We

21    di.scussedthis in person in front of Robert, and you agreed
22    that we could keep Moses& Singer actively involved in helping
23    manageall of the efforts and parts."
24               Do you see that?
25               THE WITNES S :     Ye s r     of course

                         SOUTHERN DISTRICT            REPORTERS, P.C
                                        (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 8 of 50
                                                                                            90
      J88HALMH


 l                THECOURT:is my assumpti-oncorrect that as of
 2    September 9, 2015, Peder Garske, who was representing Arcanum,
 3    was aware that Felix Sated was involved or an owner of Litco?
 4                THEWITNESS: Yes.            It was discussed wi.th me before
 5    thi.s.    I mean, that's    how Mr. Garske came to my office.                  And,
 6    you know, it had been discussed what was the process                       or he
 7    knewthe process of what was holding things up at Latham. I
 8    think there was someassistance in Cyprus that was mentioned,
 9    and i.t   was a fluid   situation.        And,   really,   the   focus   was

10    getting the asset recovery efforts going, andhe called and
11    cameto myoffice, suggestingthat the agreementdi.dn't have to
12    be donewith Almaty. I think becausethe prior dra:Etssaid
13    Almaty as the counterparty in the confidential assistance
14    agreement.andthi.s agreementthat exists nowput Arcanumin
15    its place, you know, and then added the others.                   But it was
16    the prior versions hadAlmaty as, I think, the --
17                THE COURT: OK.

18                THE WITNESS:      -- contracting party
19                THE COURT: if      we turn to Exhibit 9 in the plaintiffs'
20    exhibit book, which i.s the confidenti.ditty and nondisclosure
21    agreement    --

22                THE W].TRESS: Yes.

23                THECOURT:-- this i.s a document
                                                that is dated
24    June 12 , 2015, BTA0252994

25                THE WITNESS:      Yes


                         SOUTHERN DISTRICT        REPORTERS, P.C
                                           (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 9 of 50
                                                                                                          91
       J88HALMH


 l                        THECOURT:Did you have a role in negoti.citing this
 2     agreementon behalf of Litco?
 3                        THE WITNESS:          Yes.    And I could          share   with   your     Hono r
 4
       that       i.t's    actually      very    much a continuation            of and in many
 5     respects identical to the prior drafts that went back and forth
 6    with        Latham        & Watkins   .

 7
                          THECOURT:Wasthere a decision madeby you on behaIf
 8
       of     -    was there          a consci-ous     decision      made to     have   Mr.   Kam,

 9    KalsomKam,sign the documenton behalf of Litco rather than
10    have Felix Saber si.gn the documenton behalf of Li.tco?
11                        THEWITNESS:Yes, becausein thi.s agreement,this is
12    the condi.sclosureagreement                          oh, on this particular
13    agreement?
14                        THE COURT: Yes.
15                        THEWITNESS:I'm sorry.                   I was thinking
16                        THECOURT:Wasthere a conscious decision?
17                        THEWITNESS:I apologize, your Honor. I think my
18    answer stands as to this was si.mi.lar to the nondisclosure
19    agreementi.n manyterms with Latham& Watki.ns. I was thinking
20    of the assistance agreement
21                        But   was there       a consci.ous      decision      to   have   Kalsom     Kam

22    sign thi.s? That I don't recall, no. The assistance agreement,
23    yes, becausethat wasgoing to be signed by Almaty and BTAand
24    others.
25                        THECOURT:So there was a conscious agreementto have

                                   SOUTHERN DISTRICT           REPORTERS, P.C
                                                   (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 10 of 50
                                                                                       92
       J88HALMH


 l     that signed by KalsomKam,not Safer?
 2                 THE WITNESS:      Not have Safer's name on it,          because
 3
       Safer's namewas to be kept confidential           amongthose patti.es,
 4
       and since they were signing the confidential assistance
 5
       agreement    as well,   his   name couldn't   be the   signatory      as it   was
 6     previously with the      NDA agreement wi.th Latham & Watki.ns
 7                 Do you understand?
 8                 THECOURT:Yes. And at the time -
 9
                   THEWITNESS:For that, there was a particular purpose
10     to makesure that Felix Saber was not the signatory on an
11     agreementthat wasa].so signed by and obviously could be seen
12     by BTA-- the actual Kazakhparties, BTAand Almaty
13                 THE COURT: And you       learned in or about June of         2015
14     that Almaty wasretains.ng Boies Schiller Flexner to represent
15     it in contention with thi.s action, did you not?
16                 THEWITNESS:Yes. ] don't knowwho the actual. c].lent
17     was. But, yes, ] knewthat Boi.es Schi].ler was getting -- yeah,
18     and I learned that, you know, from Arcanumwhen                     from Peder
19     Garske

20                 inl; COURT:Anddid you understandthat the Exhibit 9
21     precludedLitco from di.sclosing Sated's relationship to Litco
22     to Boies Schiller Flexner?
23                 MR. HASSID: Your Honor, i.f I may, without objecting
24     to your question, I think it maybe reversed in terms of what
25     the NDAprecludedor di.dn't preclude.

                          SOUTHERN DISTRICT      REPORTERS, P.C
                                       (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 11 of 50
                                                                                       93
       J88HALMH


 l                THECOURT:OK. What was your understanding of what,
 2     if anythi-ng, Litco or Arcanumcould disclose about Suter-s
 3     interest in Litco to Boies Schil].er?
 4
                  THEWITNESS: You know, whatever the agreement says,
 5     your Honor. I could just tell               you that the poi.nt of these
 6     agreements,or this agreementi.n particular,                  the main point
 7
       really focused on keeping Feb.x Saber as far away as posse.ble
 8
       in nameand otherwise because he wasn't going to be offered as
 9
       a witness by Litco, you know, under the terms of the agreement,
10     you know, which were crib.cal              i.n the back and forth on the
11     ethical i.ssues. So this was another way to makesure that hi.s
12     namedidn't get thrown i.nto the mix by others even though, you
13     know, there wasn't           I think whenthis was si.gned, I don't
14     think there wasanything pending, but that was one of the
15     reasons.
16                I think     another    reason    was -     I believe   there   was some

17     sense, I think it was shared by Arcanumor Peder as well, that
18     the targets of the assistance, Ablyazov and Khrapunov/had
19     contacts wi.thin the governmentas well, and that was another
20     issue, I think, that cameup as to both safety and keeping/ you
21     know, Fell.x Sated's nameconfidential                and awayfrom all that as
22     well
23                THE COURT:       OK.    Go ahead.        You can ask   some

24     questions.
25                MR. SKINNER: Thank you, your Honor

                            SOUTHERN DISTRICT       REPORTERS, P.C
                                         (212) 805 0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 12 of 50
                                                                             98
       J88HALMH                    Wo].f -- Cross

 l     inf ormation, all the i.nformation they could, sharing
 2     information.   And I believe both firms -- you know, that was
 3
       also part of the process. I wasn't really involved in that
 4     Each firm had their respective counsel.       I don't think
 5     Schind].er was involved either.      He would have his counsel and
 6     then we would put them in touch with each other, and this is            -
 7     I'm summarize.ng
                      what went on, I thi.nk, for maybeeven two
 8     monthsor less, you know, better part of two months. But
 9     and I think I negotiated with ichi.ndler on, you know, the terms
10     of the confidential assi.stance agreement
11     Q. So you were passing thi-s agreementback and f oath, correct?
12     A. There was a draft that went back and forth, I recall,         yes,
13     several
14     Q. And was this largely the sameas -- in the sameform as the
15     confidential assistance agreementthat was ultimately executed
16     in June?
17     A. I bell.eve very similar.       But they're in existence, so they
18     can be compared.
19     Q. WasLi-tco going to be a party to the conti.dential
20     assi.stance agreement, the one that you were exchanging back and
21     forth wi.th Latham?
22     A. I believe so, yes. I ben.eve Litco's on there
23     Q. You testified      earlier that you told Lathamthat Mr. Sated
24     ownedLitco, is that right?
25     A. At a poi-nt in time whenthat         there was a nondisclosure

                        SOUTHERN DISTRICT   REPORTERS, P.C
                                   (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 13 of 50
                                                                                 99
       J88HALMH                       Wolf      Cross

 l     agreement signed wi.th Latham & Watkins, OK, which was the
 2
       vehi.cle to disclose Felix Saber's ownership i.n Li.tco and then
 3     he signed -- he actually signed on behalf of Li.tco that
 4     nondisclosure agreementwith Latham& Watki.ns. As well as I
 5     know there's   an ema i.I   con\munication      where   hi.s   name was

 6     mentionedthereafter, after that was si.gned, as the ownerof
 7     Litco or the
 8     Q. So that
 9
       A. -- sole memberor somethinglike that.
10     Q. So that nondisclosure agreement was an agreement between
11     whom?

12     A. Li.tco and Latham & Watkins
13     Q. Was Arcanum a party to that agreement?
14     A. No, not that I recall
15     Q. Whowas Latham& Watkins permitted to di.sclose the fact
16     that Mr. Saber owned Li.tco under that nondisc].osure?
17     A. I don't recall, but the agreementspells i-t out very
18     carefully
19     Q. Could they tell      anyone, or was that the purpose of the very
20     agreement, to keep i-t secret?
21     A. The agreementsays what it says. I can't -- I'm not going
22     to   ---

23     Q. Wedon't have the agreementin front of us, Mr. Wolf, so
24     can you just te[[ us your best reco].]ection of who Lathamwas
25     permitted to disclose the fact that Mr. Sated ownedLitco?

                        SOUTHERN DISTRICT           REPORTERS, P.C
                                       (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 14 of 50
                                                                                  100
       J88HALMH                    Wolf   -    Cross


 l     A. The agreementsays what i.t says. I don't                I can't -- you
 2
       know, I can't tell    you, but the agreement could be, you know,
 3
       gotten.      I would assume you would have the agreement. Latham           &

 4     Watkins
 K
       Q. I don't knowwhyyou would            assume   that, but that-s neither
 6     here nor there, Mr. Wolf
 7     A.   OK

 8     Q. Was Latham a party to thi.s agreement as counsel to           Arcanum
 9
       or -- I'm sorry, as counsel to Almaty, the party i-t was already
10     represents.ngin the Cali.forma litigation,          or was it a party to
11     the agreementas Latham, the law fi.rm?
12     A. You know, the agreementsays what it says. It was a
13     nondi.sclosureagreementto keep Felix Saber's nameout from
14     bei.ngdisclosed as an owner of Litco while they considered the,
15     you know, ethical i.ssues. It was to give his name              put his
16     namein the mix so they could consider it.             That I can tell   you
17     wasthe purpose of i-t.     It was for that very purpose/ so that
18     ethics counsel from both could have as muchinf ormation as
19     possible and they could knowexactly who -- his identity             was.
20     That was somethingthat they wanted. And to -- again, to keep
21     the owner of Litco confidential,         you know, meaningFelix Saferf
22     that wasthe purpose of that agreement. But, you know, my
23     understands.ngwas or my recollecti.on           - the agreementspeaks
24     for itself    -- was for purposes of dealing with that i.ssue.
25     Q. OK. So the purpose of the nondisclosure agreementwas to

                         SOUTHERN DISTRICT     REPORTERS, P.C
                                    (212) 805 0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 15 of 50
                                                                                101
       J88HALMH                         Wolf -- Cross

 l     permit Latham to assess the ethi.cal imply-cab.ons of enters.ng
 2     into a cooperation agreementwith a companyrLitco, that i.t
 3
       knewwas ownedby Feb.x Saber who was going to be one of the
 4     witnesses that was being provided as part of that cooperation
 5     agreement.   Is that   a fai.r     summary?

 6     A. No, that's not because--
 7     Q. What di.d I get wrong there?
 8     A. Felix Safer was not going to be provided as a witness
 9     That's the part you're not getting.
10     Q. Oh, you told LathamFelix Sated wauld not           be   available   as a

11     wi.tness?

12     A. Felix Safer would not be provided as a witness, and the
13     asset recoveries that were being offered, other witnesses would
14     be recruited, and that's how Litco wou].dbe providing its
15     assistance. But it wouldn't be offering Felix Saber as a
16     witness.
17     Q. And you said that to Latham?
18     A. Of course
19     Q. Well, the ethical issue was whether a witness could be paid
20     f or their testimony, correct? That's what everybodywas
21     worried about, ri.ght?
22     A. You know, whatever the, you know, details of it was was
23     being dealt with by ethics counsel. But for clarity purpose,
24     Felix Sated wasnot going to be offered by a witness -             offered
25     as a witness at any time by Litco, and the asset recovery and

                        SOUTHERN DISTRICT       REPORTERS, P.C
                                        (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 16 of 50
                                                                                      102
       J88HALMH                       Wolf    -- Cross


 l     the assistance wasgoing to be done around that and to avoid
 2     that becauseFeb.x Sated and               Litco was not going to offer
 3     Feb.x Sated as a witness, and he shouldn't be -                  and he wasn't
 4     going to be offered to testify           i.n any matter.       He wasthe owner
 5     of Litco, and as the owner, he was going to coordinate                    or
 6     Li.tco was going to coordinate asset recovery assistance i.n
 7     various f oems, as i.t ultimately di.d. And it produced
 8     wi.tnesses, several witnesses, who di.d testify,               whoprovided
 9     inf ormation directly to Arcanum,you know, and then ultimately
10     to the general prosecutor's office of Kazakhstan and testified.
11     Every witness, in fact, offered by Litco did that, went through
12     exactly the   same   process, but not Felix Sated
13                THECOURT:Mr. Wolf, dld you understand whether or
14     not Almaty was going to call Felix Safer as a wi.tness at the
15     commencement
                of the relationshi.p betweenLitco and
16                THE WITNESS: Absolutely          not
17                THE COURT:    --   A].mary?

18                THEWITNESS:No, the whole purpose was to not be
19     ca[[ed as a witness at a]]..          Of course not.         He cou]dnvt be
20     offered as a witness. The terms of the conti.dential assistan ce
21     agreementhad a provision that said Litco wi.ll not offer any
22     witnesses whohave ownership interests,                 and
23                THE COURT:    I understand       that   -

24                THEWITNESS: - at the ti.me the language was in
25     there, he was identified       as the    owner


                        SOUTHERN DISTRICT         REPORTERS, P.C
                                      (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 17 of 50
                                                                              106
       J88HALMH                         Wo].f   -- Cross


 l     Q. Anddid you sharethat information wi.th Mr. Garskethat you
 2     were sharing   with    Latham?
 3     A.   Did I share the information with Garske? Yes, they knew at
 4     the end that Felix Safer was, you know, the person at Litco and
 5     that was what was slows.ngthe process to finale.ze things with
 6     Latham & Watkins.      And they never did get finalized      because
 7     Peder --- because Peder called me and sai.d, you know, we don't
 8     needto wait for Latham& Watki.ns. Wecan do this directly,
 9     and he cameto my offs-ce the next day, I believe it was, and
10     said deal directly     wi.th Arcanum.
11     Q. But the purposeof the nondisclosureagreement
                                                     was so that
12     Latham couldn't disclose what it            knew, right?
13     A.   Correct
14     Q. And at the ti.me you gave the nondisclosure agreement to
15     Latham, you didn't      share that inf ormation with Arcanum, right?
16     A. No.
17     Q. So you're saying you di.d that at somelater time?
18     A. Yes, whenwe wereup and runny.ngwith Arcanum. I             mean/ you
19     know, he knew it      was Felix Safer
20     Q. All right. Now we get to, say, the beni.nni ng of         June
21     Oi.cectyour attenti.on to that period of time
22     A.   Yes.

23     Q. The confidential assistance agreement, whi.ch is Plaintiffs'
24     Exhibi.t 9, is executedon June12. correct?
25     A. I believe so, yes. Whateverthe dates say at the

                          SOUTHERN DISTRICT        REPORTERS, P.C
                                        (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 18 of 50
                                                                             108
       J8 8HALMH                    Wolf -- Cross

 l     Q. Do you haveany reasonto dispute that?
 2     A. No.
 3
       Q. Do you see Boies Schiller at any earlier point in          June

 4     pri.or to the execute.on of the confidential assistance
 5     agreement ?
 6     A. No.      I can say wi-thout hesitate.on I don't recall    Boies
 7     Schiller    bei.ng i.nvolved at all pri-or to that point,   whether
 8     it's in the billing records or not
 9     Q. All right.      Now, after the confidential assistance
10     agreement was executed, there was another nondisclosure
11     agreement entered into,     correct?
12     A. Correct
13     Q. This is the one that we have marked i.n your plat.nti.f:Es'
14     bi.nder as Exhibit 9.     I direct your attention to that
15     A. I see i.t
16     Q. This one. i.f you look at the first        page. is dated July 8 of
17     2015, correct?
18     A. I see that, yes
19     Q. So thi-s was entered into a couple of weeksafter the
20     confidenti.al assistance agreementwas entered into, ri.ght?
21     A. July 8 to        that's the date i.t's signed -      to whatever the
22     other date was, three weeks.
23     Q. So a few weeks after,      right,   Mr. Wolf?
24     A. Correct
25     Q. This i-s the agreementbetweenLi.tco andArcanum
                                                       that

                         SOUTHERN DISTRICT    REPORTERS, P.C
                                    (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 19 of 50
                                                                                 109
       J88HALMH                    Wolf     Cross

 l     prohibits Arcanumfrom disclosing to anyone, include.ngtheir
 2     clients, who the ownerof Litco was if they were to learn that
 3     information, is that fair to say?
 4     A. The agreementsays what it says, of course.
 5     Q. Oo you agree with that?      AmI getting it ri ght or      am    l
 6     missing something?
 7     A. The agreementspeaks for itself,       sir.      I'm not goi.ng to
 8     getting it right,    I don't really understand your (question.
 9     Q. Well, you partlci-paled in the drafting of thi.s agreement f
10     right?
11     A. This agreement,I think, i.s pretty muchsimilar to the                one

12     that was done with Latham& Watkins. And the terms were
13     changed,but I didn't do the drafting.           I had a corporate
14     partner involved in drafting it
15     Q. It was pursuant to thi.s agreementthat you disclosed, if
16     you actually did.    But it was pursuant to this agreementthat
17     disclosures were madeto Mr. Garske about the ownerof Li.tco?
18     A. My recollection is by that point Garske already knew about
19     Safer
20     Q. That's your recollection?
21     A. That's my recollection.
22     Q. Whendid you tell him? Give me a date
23     A. As whenGarskecameto us and sai.d he was impati-ent with
24     Latham & Watkins and just wanted to go forward without them
25     Q. Wasthat

                        SOUTHERN DISTRICT   REPORTERS, P.C
                                   (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 20 of 50
                                                                                   110
       J88HALMH                      Wo].f Cross

 l     A. That's my recollection.
 2     Q. Wasthat before or after the confidential assistance
 3     agreementwas executed on June 12?
 4     A. I think he cameto my office on the 3rd of June, I believe
 5     it was, or early in June. So -
 6     Q. You thi.nk i.t was at that     meets.ng?
 7     A. You know, I don't recall.           This is just my recollection
 8     back then, but that's how it got to Arcanum was that Peder
 9
       contacted meand said, you know, he was tired of wai.ti.ng for
10     Latham& Watki.nsto resolve that i.ssue. Even on emails they
11     were     I don't really knowthe extent of their relate.onship at
12     that point becausei.t was all, you know, fast to us, but he
13     seemedto be quite aware, and he didn't            want to wai.t for
14     Latham& Watkins and the counsel to continue to go back and
15     forth to see if there would be a resolution.              He said lull    come
16     to your office and I'll      discuss how we can go forward.           You
17     know, I have an idea to go forward.            Wedon't need them, as I
18     recall, somethinglike that
19     Q. All right.      But you're confident that you had that
20     conversation    before   you entered    into   the July   8, 2015,
21     nondisclosure agreement?
22     A. Which?
23     Q. The one with Mr. Garske whereyou told Mr. Garskethat
24     Mr. Sated ownedLitco.
25     A. You know, I just re call it being discussed               Who   to].d who,

                         SOUTHERN DISTRICT      REPORTERS, P.C
                                      (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 21 of 50
                                                                                        111
       J88HALMH                           Wolf   -- Cross


 l     you know, I just recall that was the point in time that was the
 2     issue   with     Latham   and there    were   communications    and Arcanum     was

 3     also involved becausethere was someCyprus assistance that
 4     neededto be provided.
 5                    THECOURT:OK. Mr. Wolf, let me                   I just want to
 6     makesure my understanding is correct.                 You on behalf of Litco
 7
       and Peder Garske on behalf of Arcanumwere talks.ng with Latham
 8     about assistance that Litco might be able to provide.                   There
 9     were someethical issues that cameup. Thi-s was slowing the
10     process down. So Arcanum,through Peder Garske, said we can
11     resolve this betweenArcanumand Litco.                  At that point, Peder
12     GarskeknewSaber ownedLitco, and you thereafter negotiated
13     and finalized the nondisclosure agreementthat's at Exhibit 9
14     Is that bali.cally the order of thi.ngs?
15                    THE WITNESS:    That's my recollection
16                    THE COURT:    OK.

17     Q. What was the point of the nondisclosure agreement?
18     A. I can just tell          you from where I si.t, you know, it was a
19     process that was going on. It's               easy to sit here today and
20     take today's issue and insert it i.nto events at that ti.me. I
21     can tell       you I think very much, from what I recall, there was
22     one componentbeing dealt with by the ethics i.ssue betweenthe
23     firms and then there was the desk.reto get asset recovery
24     efforts goi.ng, and I think that's what Garskewas coming from
25     And there was a Cyprus                there were accounts in Cyprus and

                            SOUTHERN DISTRICT        REPORTERS, P.C
                                          (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 22 of 50
                                                                                           112
       J88HALMH                           Wolf -- Cross

 l     wi.tresses that were going to be provided.                    so it was just a
 2     very fluid     situation.
 3                  THE COURT:     Wh0    was concerned          with keeping Safer out
 4     of the pi-cture?
 5                  THEWITNESS: Litco,             Safer, of course
 6                  TnE COURT: Suter and Litco?
 7                  THEWITNESS: Of course
 8                  THECOURT: So Sated was most concerned about keeping
 9     himself anonymous,is that correct?
10                  THEWITNESS: That's correct,                  for the reasons I said,
11     of course.      O:Ecourse
12                  THE COURT: And you were protecting                 Suter's interests
13     in that regard, is that right?
14                  THEWITNESS:
                              Well, Litco's interest, you know,under
15     the agreement, you know.
16                  THE COURT: I understand.

17                  THEWITNESS: I mean, they were part and parcel,                    of
18     course, because Safer was the owner of Litco,                    and Litco
19     couldn't     offer an owner as a witness.
20                  THECOURT: So you were attempting to be as careful                      as
21     possible     to ensure that       Suter's     i.density    remained as anonymous
22     as posse.ble to anyone i-nvolved wi.th Almaty?
23                  THE WITNESS: To help f acilitate               keeps-ng his   name,
24     yes, out of, you know,being evenconst.deredas a witness
25     because


                          SOUTHERN DISTRICT           REPORTERS, P.C
                                          (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 23 of 50
                                                                                            113
       J88HALMH                              Wolf      Cross

 l                    THECOURT: Di.d that include keeping him anonymous
                                                                      to
 2     litigators      whowere litigating            on behalf of Almaty i.n
 3     Ca].ifornia?
 4                    THEWITNESS:You know, that didn't -- that part
 5     didn't involve our side.              You know, we weren't -- we didn't
 6     dea[ with ]i.tigators.           Weon].y dea].t with Arcanum. Wenever
 7     dealt with, you know, Boies Schiller.                      Weweren't involved
 8     with -- or actively i-nvolved with the litigation.
 9                    THECOURT:Wasone of your cli.ent-s concerns that his
10     anonymitywi-th respect to his bei.ng a director of Litco be kept
11     from -- be maintained so that Lathamand Boies Schiller did not
12     realize that he was an owner? is that one of his objects.ves?
13                    THEWITNESS:No, the anonymity was not to keep it
14     from law fi-rms for that reason. It was really we were being
15     the purpose was related to the Litco confidential assistance
16     agreement,that Litco wouldn't offer the representation, di.dn't
17     offer,    if   I get    the   agreement      out,     and that   was the   same

18     prove-dion, I believe, went back and forth with Latham&
19     Watkins
20                    THECOURT:Then why i-n Exhi.bit 9, paragraph 2, does
21     the documentsay that Arcanumwill not disclose confidenti.al
22     information, i..e., Safer's ownershi.pin Litco, to any person or
23     entity    i.ncluding,      wi.shout    bmi.ration,       Kazakhstan,   Almaty,    BTA,
24     and thee.r respects-ve counsel?
25                    THE WITNESS:      I think that was to really facilitate,

                               SOUTHERN DISTRICT           REPORTERS, P.C
                                             (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 24 of 50
                                                                                 114
       J88HALMH                      Wolf   -- Cross


 l     you know, which is to help facilitate           keeping Saber out of it
 2                 THECOURT: So then why di.d you answer my questa.on
 3     says-ngthat that wasn't a point/ to keep hi-s ownership of Litco
 4     secret from plainti.ffs'      counsel?
 5                 THEWITNESS:MaybeI mi.sunderstood, I think, the way
 6     you char acterized   it,   and I apology-zeif I misunderstood.
 7                 Yes, the whole point was to keep Safer at the furthest
 8     distance and to help keeping at the furthest distance -
 9                 THECOURT:Including from plaintiffs'           counsel,
10     because that's   what i.tem one in paragraph
11                 THE WITNESS: Yes.

12                 .rnECOURT: is that right?
13                 THEWITNESS:From sharing it with those parties.
14     Unless i.t was done -- I'll     add one more. I recall bei.ng
15     contacted by Calvin Humphreyafter Boies ichi.ller had disclosed
16     Suter's name, you know, and with tremendous, I think,           di.smay
17     and surprised you know, by telling         me, you know, as if they had
18     nothing to do with i.t, but -- becausewe were never consulted
19     about whether Suter would -- namewould be involved in
20     anything.    And all of a sudden, I remembergetting a call from
21     Calvin after the fact, you know, I think with tremendous-- you
22     know, he wasn't happy about it and, you know, apparently had
23     not been consulted about it,         obviously, becausei.t would have
24     been di.scussed, I believe, i.n the nondisclosure. There's a
25     Roti.ce requi-cement that if    inf ormati.on is needed to be shared,

                         SOUTHERN DISTRICT      REPORTERS, P.C
                                      (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 25 of 50
                                                                                           115
       J88HALMH                       Wolf    -- Cross


 l     it wou]d be disc].oled to the other party as I read i.t, you
 2     know, after the fact, but
 3                THECOURT: So it was a surprise to you when Felix
 4     Sated was namedas a wi.tness by plainti.ffs                in this case?
 5                THEWITNESS:Yes, completely
 6                THE COURT: OK.
 7                THEWITNESS: OK. In fact,               I think a month be:fore
 8     that I think there were -- since I had been looking at
 9     commune.canons,     there   was a Financial        Times    ani.cle   that   came

10     out identi.fyi-ng Safer as providing assistance to Kazakhstanin
11     this matter and speakingabout hi.s, in general terms, I think
12     his settlement previously with the Khrapunovs
                                                   andalso
13     indicate.ng       again, it was a quick read.              I'm talks.ng about
14     what's i.n the ani.cle       - talking    about that Sated was
15     getting -- would get rewarded handsomely f or hi.s assistance
16     And I intmedi.ately emailed Calvin Humphreyand Anya Golden, who
17     was then at the time lead counsel for Arcanum in house, where
18     cou[d that possib[y comefrom? Howcou].d Safer's name come out
19     there? Seemslike i.t camefrom someone
                                           on our side
20                THECOURT:Litco didn't identify Suter as a witness?
21                THE WITNESS:      To who?

22                THECOURT:To plaintiffs             i.n thi.s action.
23                THEWITNESS: No, we never had direct                  dealings with
24     Boies Schiller     about Felix Safer, no.
25                THECOURT:Howwasit that Felix Suter wasin

                          SOUTHERN DISTRICT      REPORTERS, P.C
                                       (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 26 of 50
                                                                                           116
       J88HALMH                         Wolf    -- Cross


 l     meetings wi.th Boies Schiller in connection with thi.s matter?
 2                 THE WITNESS: On beha].f            of Litco at all ti.mes
 3                 THE COURT:      How did     they     get   Saber's   name?

 4                 THE WITNESS:      How did     they      get    hi.s name?

 5                 THE COURT: Yes.

 6                 THEWITNESS:I can't answer that question.                       Wedidn't
 7
       gi-ve it to him. He participated               in meetings coordinating
 8     assistance. Hepartici.pated in help of the meeting wi.th
 9     Chetrit for evaluations, but on behalf o:ELitco through
10     Arcanum,every step of the way. There was never anything
11     directly with Boi.esSchiller that wasnlt coordinated by
12     Arcanum. So he wasthere prove-ding-                       he was coordi.nator for
13     Litco, and that's what his participation                   was. And other
14     witnesses would be produced, and Boies Schiller would meet with
15     those witnesses. Witnesses would be asked to sign affidavits,
16     you know, for Arcanumand Boi.esSchi.ller, the witnesses did,
17     and Saber on bela.Lf of Litco facilitated                  and coordinated that
18     He was coordinating the asset recovery ansi-stancenot as a
19     witness.
20                 THE COURT: Go ahead
21     BY MR. SKINNER:

22     Q. Whydidn't the confidential assistance agreementjust sa
23     nFe[ix    Suter   cannot   be ca].]ed    as a witness         because   he owns

24     Litco"?     Whyi-sn't that in there?
25     A. I didn't draft those terms. I mean,that was -- what was

                           SOUTHERN DISTRICT          REPORTERS, P.C
                                        (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 27 of 50
                                                                                         132
       J88HALMH                          Safer - Direct

 l     A. Initially,     it was Peder Garske, and after Peder Garske
 2
       passed away, it was Calvin Humphrey,but there was also quite a
 3     number of i.nteractions with Ron Walid, the owner of Arcanum
 4     Q.   Who were Li.tco's        main points of contact for Arcanum?
 K
       A. I 'm sorry?
 6     Q.   In other   words,   if     Arcanum   wanted   to   contact   Li.tco,   who

 7     would they be talking to?
 8     A. Robert Wolf
 9     Q. Only Robert Wolf?
10     A. Or myself
11     Q. But only you and Robert Wolf?
12     A. They never communicated
                                with                  regarding Litco, there was
13     no commune.cation
                      wi.th anyoneother than myself or Robert Wolf
14     Q. Youpreviously testified in your deposition in February
15     that your i.dentity a$ Litco's owner and memberwasdisclosed to
16     Arcanumon numerousoccasions beginning from the fi.rst time you
17     met with Arcanum. Do you recall that testa.mony?
18     A. Yes, I do.
19     Q. You stand by that testimony?
20     A. Yes, I do.
21     Q. Canyou turn to DX-5 in the big binder in front of you.
22     ]:t's the numbered 5 tab.
23                MR.WOLF: Can we have one more copy of that, one more
24     binder, extra binder? Wehave the small one, but not the ---
25     A. I 'm sorry

                         SOUTHERN DISTRICT         REPORTERS, P.C
                                         (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 28 of 50
                                                                               133
       J88HALMH                       Suter - Direct

 l     Q. The bi-g binder
 2     A. They're numbered.
 3     Q. Si-r, just tab 5
 4     A. Oh, tab 5
 5     Q. Yeah.
 6     A.     OK.

 7     Q. This is a chart of meets.ngsthat I showedyou at your last
 8     depose.ti.onthat you had with either Arcanumor Boies Schiller
 9     Do you remember when we di.scussed this          document?
10     A. I don't rememberour discussion.
11     Q. OK. If you look downat the document,the first             meeting is
12     July 15, 2015, in London. Do you see that?
13     A. Yes, I do.
14     Q. And it showsthat you, Mr. Wolf, and Peder Garske attended?
15     A. Yes.
16     Q. Is it your testa.monythat as of the date of this meeting,
17     your identity as Litco's owner had been disclosed to Arcanum?
18     A. Yes.
19     Q. So you also testa.fi.ed         actually, so let meback up.
20                    Did you ever discuss your ownershipof Litco wi.th
21     Calvin       Humphrey?

22     A. I'm sorry. I don't remember
                                   if it wasspecifically
23     discussed, but I -- yes, I believe -          I ben.eve it was known,
24     yes.
25     Q.     OK



                            SOUTHERN DISTRICT   REPORTERS, P.C
                                       (212) 805 0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 29 of 50
                                                                               134
       J88HALMH                       Safer - Direct

 l     A. I'm not sure I understand if I had speclfi-cally di.scussed.
 2
       Q. OK. Can you turn to -- well,         you testify.ed previously i.n
 3     February that Arcanumknew you were Litco's        owner because you
 4     were the one who was speaking wi.th Peder Garske about a host of
 5     different     subjects, and there was no one else he was speaking
 6
       about.      Do you recall   that testimony?
 7     A. The answer i.s I believe I rememberit.         Again, nobody ever
 8     discussed anything wi.th anyoneabout Litco if it wasn't wi.th
 9     me, not just Peder Garske.
10     Q. Canyou turn to tab 33 in your         book
11     A.   Yes.
12     Q. This is an ema
                       i.I dated August7, 2015. 1s that your email
13     address at the top, fell.x19regency.net?
14     A. Yes.
15     Q. This i-s to RobertWolf with a copy to PederGarske. Do you
16     see that?
17     A. Yes.
18     Q.   Do you Fecal l sending thj.s email?
19     A. No, I do not
20     Q. Anyreasonto doubt you sent i.t?
21     A. No.
22     Q. If you look -- if you could :lust bri.elly look through the
23     top portion, your top email dated August 7, is it fair to state
24     that you were talks.ng wi-th Mr. Wolf and Mr. Garskeabout
25     strategy f or recovering assets from Joe Chetrlt?

                          SOUTHERN DISTRICT   REPORTERS, P.C
                                      (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 30 of 50
                                                                                139
       J88HALMH                     Sated - Direct

 l     reimbursedfor travel expensesand legal fees, is that
 2     accurate?
 3     A. Part of, yes.
 4     Q. So fair to say that your testimony is you spoke with
 5     Mr. Garske about those things as Litco?
 6     A. It -     all my interacts.on with Peder Garske, all my
 7     interacts.ons with everyone at Arcanum,all of my interactions
 8     with Boies Schiller was as Litco.
 9     Q. Looking at what is DX-26, this is an email chain          between
10     you and Mr. Garske dated September8 and 9 of 2015, with the
11     subject LITCO,i.n all caps, Invoices.          Do you see that?
12     A. Yes.
13     Q. You remember the chain?
14     A.   One second.
15     Q. Of course
16     A. Yes.
17     Q. Fi-rst email from you, which is actually forwarding
18     somethingthat you got from Mr. Wolf, says: "Theseare the
19     Moses & Singer invoi.ces.     Please i.nclude with the September
20     payment."
21                 That wasthe Septemberpaymentto Litco?
22     A. Yes.
23     Q. And Mr. Garskeresponds on the 8th:            "Thi.s isn't provided
24     for in the agreement. However,I'm in favor of paying at least
25     a substantial porn-on, but you will       have to give mean" - I

                          SOUTHERN DISTRICT   REPORTERS, P.C
                                     (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 31 of 50
                                                                                  143
       J88HALMH                           Saber - Direct

 l     his hards?
 2     A. Yes.
 3     Q. Can you flip the page, please. You say: I have hired a
 4     forensic accounting firm and I have hired -- I have two
 5     industry professionals on standby waiting to be retained.            All
 6     of the necessary work, legal demandletters,             forensics, and
 7     investigate.ons can be performed by thi.s group on a dai.ly basis
 8     A. Yes.
 9     Q. Is that I.itco?
10     A.   That   --

11     Q. Was Li-tco going to be the head of that group?
12     A. Litco would have coordinated all of the acai.vit ies between
13     all of the various professionals mentioned, yes.
14     Q. And you hired           them?
15     A. Yes, hi.red or intended to hire and had on standby to be
16     hired.
17     Q. Can you go to the last paragraph, please
18     A.   Yes.        in   summaz'y?

19     Q. Yes.
20     A.   OK.

21     Q. "In summary,I amprepared to put everything else aside and
22     work on our project for the next eight weeksto help achieve
23     the monetization results that Kazakhstan,Arcanum,and Litco so
24     badly want and deserve by year's end. I'm also prepared to
25     fund my team out of my ownpocket, assumingwe are given the

                               SOUTHERN DISTRICT   REPORTERS, P.C
                                          (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 32 of 50
                                                                                        144
       J88HALMH                            Safer     -- Cross


 l     authorization by you to act.                I hope thi-s yet again showsthat
 2     Litco has been a great partner and will                  help bring this deal
 3     homeby year's end."
 4                   Fair to say you were basically conti.rmi.ngyour
 5     ownership of Litco right there?
 6                   MR. SCHWARTZ:
                                Objection
 7     A. No.
 8     Q. Withdrawn.
 9     A.   No,     I didn't     need to   confirm     my ownership   of Litco.   It   was

10     obvious I was Litco prior to thi.s email
11                   MR. HASSID: Your Honor, I'm going to reserve the
12     r emain in   g of my time for redirect
13                   THE COURT: Very good.
14     CROSS-EXAMINATION

15     BY MR. SCHWARTZ:

16     Q. Good afternoon, Mr. Saber
17     A. Howare you?
18     Q. Good. So myti.me i.s li.mi.ted today.                  I'm goi-ngto try to
19     ask all of my questa.onsin a way that calls for a yes or-no
20     answer. If for somereason you can't answer a question yes or
21     no, just say, "I can't answer that yes or no," and then I'll
22     decide     what   to    do next.    OK?

23     A. Sure.
24     Q. Now,whenwe talked about the confidential assistance
25     agreement, that is the agreement between Li.tco and my cJ-tents

                               SOUTHERN DISTRICT       REPORTERS, P.C
                                           (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 33 of 50
                                                                                154
       J88HALMH                     Sated -- Cross

 l     A. Yes, I do.
 2     Q. And you, more than most, understand what i.t means to commit
 3     a felony, true?
 4                MR.WOLF: Objection.
 5
       A. I think you more than most understand it's          a felony to lie
 6                THECOURT:if you're going to cross-examinehlm with
 7
       some depose-ti-on   testimony, show hi.m the depose-bon testa.mony
 8                MR. SCHWARTZ:Can we play clip       14
 9                (Video played)
10     BY MR. SCHWARTZ:

11     Q. That was you, correct?
12     A. That wasmy testimony, yes. That wasme
13     Q. Nowlet's talk about Arcanum. It's          your testimony today
14     that you disclosed to Arcanumthat you ownedLitco.            Is that
15     your post.bon?
16     A. Yes.
17     Q. Now, the Litco agreementthat's in front of you, that was
18     negotiated on Litco's behalf by Li.tco's lawyer Robert Wolf,
19     true?
20     A. Yes.
21     Q. And the other agreementsthat Litco entered into,
22     nondisclosure agreements, common interest agreements / whatever
23     i.t i.s, that wasall handled by Robert Wolf, true?
24                MR. HASSID: Just goi-ngto object to the extent that
25     the questa.onmischaracterizes the record on the common
                                                            interest

                         SOUTHERN DISTRICT   REPORTERS, P.C
                                    (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 34 of 50
                                                                                       155
       J88HALMH                         Sated -- Cross

 l     agreement,but on the NDA,it's                fine
 2
                     MR.WOLF: Your Honor, just goi.ng t 0
 3                   THE COURT: Rephrase the questa.on.
 4     Q. The other agreementsthat Li.tco entered i.nto, whether a
 5     common
            interest agreementor a nondisclosure agreement,they
 6
       were negotiated on behalf of Litco by its attorney Robert Wolf,
 7     true?
 8                   MR. WOLF: Your Honor ----
 9                   MR. HASSID: Sameobjection,             your Honor. It i.s not
10     establi shed that the common--
11                   MR. SCHWARTZ:I'm asks.ng a question.
12              MR.HASSID:Right, but you're characterizing the
13     record and asking to character I'm saying lack of
14     foundation
15                   MR. WOLF: Your Honor, can I just assert one more
16     thing?
17                   THECOURT:OK. I understand the objection.                  Litco is
18     not   i.dentified   as a party    in   the   confidentiali.ty     and common

19     interest agreement,whi.chis tab 8 of plainti-ffs'                 binder.      So
20     your questa-onis whether Mr. Wolf negotiated agreementson
21     behalf of Litco?
22     BY MR. SCHWARTZ:

23     Q. My question is, wasn't Mr. Wolf the person who negotiated
24     agreements on behalf of Li.tco?
25                   MR. WOLF: Your Honor/ just if             l could

                           SOUTHERN DISTRICT        REPORTERS, P.C
                                        (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 35 of 50
                                                                               156
       J8 8HALMH                    Sated -- Cross

 l                 THE COURT: OK.    I'm going to let the witness answer
 2                 MR.WOLF: Just the basis of his information i.s
 3
       what was shared by counsel, that would be privileged.          If he
 4     has a separate basis to be -
 5
                   THECOURT:No, it's     not privileged that you
 6     represen ted Litco in negotiating agreements.
 7                 MR. WOLF: No.
 8                 THECOURT:I thi.nk that's the questa.on,is that
 9     correct?
10                 MR. WOLF: Generally, OK.
11                 THECOURT: is that correct,        Mr. Sated?
12                 THEWITNESS: I'm sorry.      I don't understand
13                 THE COURT: Di.d your lawyer, Mr. Wolf, and did Litco's
14     lawyer, Mr. Wolf, negoti.ate agreements on behalf of Li.tco as a
15     general matter?
16                 THE WITNESS:   Yes.

17                 MR. WOLF: Thdtts fine
18     BY MR.   SCHWARTZ:

19     Q. Andthe paymentsto Litco went, dependinguponwhetherthey
20     werefee paymentsor rei.mbursements,
                                         they went ei.thento
21     Mr. Wolf's firm or to Ms. Levi's firm, is that true?
22     A. Theremayhavebeen - mostof the ti.methey either went to
23     Ms. Levi's firm or Mr. Wolf's fi.rm. Theremayhavebeena time
24     where there   may have been a payment direct.      I don't   remember
25     I'd have to checkthe invoices

                         SOUTHERN DISTRICT   REPORTERS, P.C
                                    (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 36 of 50
                                                                                   157
       J88HALMH                         Safer     Cross

 l     Q. You can't identi.fy any paymentthat went directly to Litco?
 2     A.   To I.:i.tco?

 3     Q. I'd have to checkt he invoices
 4     A.   I don't     remember

 5     Q. Does Li.tco have a bank account?
 6     A.   Not anymore
 7     Q. At what point did it have a bank account?
 8     A. It may not have had a bank account.              I don't remember
 9     You're aiki.ng me. The answer i.s yes, most payments went to
10     Ms. Levi's firm and Mr. Wolf's fi.rm.            I don't understand the
11     rest of the question.
12     Q. To your knowledge,all paymentswent to oneof the two law
13     firms, true?
14     A. I Deli.eveso, yes.
15     Q. OK. So you recall           you testlfi.ed   to Mr. Hassi.d's question
16     that all    conversations with Litco were either with Mr. Wolf or
17     yourself,      true?
18     A.   I'm sorry, that all conversati.ons wi.th Litco?
19     Q. Between Arcanumand Litco were either with Mr. Wolf or
20     yourself,      correct?
21     A. Yes, I believe so .
22     Q. AmI right that the conversati.ons that             you had   with Arcanum
23     were about asset recovery?
24     A. Yes.
25     Q. They were about strategy?

                              SOUTHERN DISTRICT   REPORTERS, P.C
                                        (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 37 of 50
                                                                             158
       J88HALMH                    Safer -- Cross

 l     A. Yes.
 2     Q. Negotiate-ngstrategy?
 3     A. Yes.
 4     Q. Ling anon strategy?
 5     A. Yes.
 6     Q. They were about the underlying facts of the case?
 7     A. Yes.
 8
       Q. Your involvement and personal knowledgei.n someof these
 9     deals?
10     A. Yes.
11     Q. They were about reimbursement of expenses?
12     A. Yes.
13     Q. But the contracts were negotiated by Mr. Wolf?
14     A. Agri-n, of course they were negotiated by Mr. Wolf, but I
15     had an involvement i.n all parts of everythi.ng that was goi.ng on
16     here
17     Q. ThroughMr. Wolf? I don't want to
18     A. Either through Mr. Wolf or di.rectly wi.th Mr. Garske
19     Q. But you did not negotiate the agreementwith Mr. Garske,
20     right, the agreementthat's i.n front of you, the Li.tco
21     agreeme nt ?

22     A. The text of the agreement, I did not negoti.ate, no.
23     Q. ]sn't it true that you didn't interact directs.y wi.th       anyone
24     at Arcanum until July or August of 2015?
25     A. I don't remember the exact dates that I started interacting

                        SOUTHERN DISTRICT   REPORTERS, P.C
                                   (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 38 of 50
                                                                                  159
       J88HALMH                           Safer   -- Cross

 l     wi.th them. I 'm sorry
 2
       Q. lsn't        i.t true that you didn't      interact directly with   anyone
 3
       at Arcanum until after that agreement was si.gned?
 4
       A. I don't rememberi.f I interacted with them before or right
 5     after. I'm sorry. I don't rememberthe dates. I don't
 6
       have --- I don't have the dates of our meetings.
 7
       Q.   Well,      you suggested     a moment ago that   you may have
 8     negotiated the substance, if not the text of those
 9     agreements-- that agreement, excuse me, with Mr. Garske. But
10     isn't it true that you had no contact with hi.munto.I after that
11     agreement was signed?
12     A. I don't knowthat to be the truth or not the truth.                  I
13     don't rememberthe dates of my fi-rst meetings with him.
14     Q. lsn't        i.t true that you never menu.onedthe word "LI.tco"
15     when you talked to Arcanum?
16     A. Not true
17     Q. Are you absolutely certain that you di.sclosed your
18     ownershi.p of Li.tco to Arcanum?
19     A. Peder Garske asked me --- I'm answers.ng you -- Peder Garske
20     askedme, are you sure there's no one else involved in Litco?
21     And I told hi.m, absolutely not.             I'm the sole   owner
22     Q. Your testimony is that you told Peder Garskethe words "I
23     am the   sole     owner   of   LitCOn ?

24     A. I ben.eve so, yes.
25     Q. Now, previ-ously you testify.ed that you only believed that

                            SOUTHERN DISTRICT       REPORTERS, P.C
                                          (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 39 of 50
                                                                                             172
       J88HALMH                             Humphrey - Direct

 l     paragraph lO
 2     A. Yes.
 3
       Q.     Is   it    your   testimony   here today   that     Arcanum did   not   know
 4     Mr. cater ownedLi.tco at the ti.me it entered into thi.s
 5     agreement?
 6     A. That is correct
 7     Q. So where the agreement says that it was releasing the
 8
       shareholders, members,interest holders, and partners of Litco,
 9
       Arcanum,and the Kazakhentities,               it's       your post-bon they
10     didn't knowwhothey were release.ng, is that right?
11     A. That is correct
12     Q. Did Arcanumdo any diligence on Litco to attempt to learn
13     the identi.ty of its owner?
14     A. I don't know. I did not
15     Q. Do you knowif Mr. Garske or anyone at Arcanumever di.d?
16     A.     I do not      know.

17     Q. You don't knowanythi.ng about what mayhave been done at
18     the time this was signed?
19     A. No, I do not.             I was not involved.
20     Q. And you were not able to talk to anyone at                    Arcanum who was
21     invo].ved?
22     A. No.
23     Q. Becauseyour understands.ngis Mr. Garskedid this on his
24     own?

25     A. That          IS my understanding


                                SOUTHERN DISTRICT   REPORTERS, P.C
                                            (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 40 of 50
                                                                                          174
       J88HALMH                               Humphrey - Direct

 l     Q. Canyou pleaseturn to tab 2 in your binder. Thi.sis a
 2     chart of paymentsthat counsel f or Almaty andBTAproducedto
 3     us that i.ndicatedpaymentsgoing sometimesto Litco on the
 4     dates the paymentswere made, the amounts, who paid it,                     and the
 5     payee. Have you seen this chart before?
 6     A. No, not to my knowledge
 7     Q. Are you genera]]y f ami].iar wi.th paymentsbeing madeto
 8     Litco, how they were made,or who they were madeto?
 9     A. In general
10     Q. In Litco's              -- sorry, i-n Litco being paid, wauld Arcanum
11     receive invoi.ces from Litco f or such payment?
12     A. Yes.
13     Q. Would Arcanumalso receive invoices from Litco's                      lawyers
14     for     reimbursement        ?

15     A. Yes.
16     Q.      Would     those     invoices   be reviewed   be:Eore Arcanum   or Almaty
17     or BTA would makea paymentto Litco?
18     A. They weren't really reviewed. Weserved pretty muchlike a
19     clearinghouse to just get the invoices, do another i.nvoice, and
20     pass     it     on to     BTA.

21     Q. So, to makesure I understand your testa.molly,BTAand
22     Almaty were paying hundreds of thousands of dollars or millions
23     of dollars to Litco, but Arcanumwasn't looking closely at the
24     bills         it got from Li.tco and i.ts lawyers?
25     A. ] don't be]ieve i.t was mi]]ions of do].lars, but what we

                                  SOUTHERN DISTRICT    REPORTERS, P.C
                                              (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 41 of 50
                                                                                  175
       J88HALMH                      Humphrey - Direct

 l     wou].ddo is we wou]d review -- we wou].d take a ].ook at the
 2     invoi.ce, make another invoice,         and pass it   on to BTA.
 3     Q. Oh, you'd pass the invoices on to BTAas well?
 4     A. A new i.nvoice
 5     Q. A new i.nvoice?
 6     A.   Yes.

 7     Q. So you were shields.ng BTA from whatever the contents of the
 8     Invoice was?
 9                 MS. JUMPER: Objection.
10                 THECOURT: What's the basia of the obj e ct i. on ?
11                 MS. JUMPER: Form.
12                 THE COURT: I thi.nk   y ou can answer     the questa.on   Go

13     ahead.
14     A. Could you repeat the question
15     Q. Sure. I was saying, you were shielding BTAfrom whatever
16     the contents of the invoice were?
17                 MS. JUMPER:Objection to the word "shi.elding."
18     Q. Youwere not passing along the full            contents of the
19     invoice   s to   BTA?

20     A. That is correct
21     Q. But Arcanumraceives those invoices?
22     A. Yes.
23     Q. Cany ou please turn to DX-26, that's tab 26 in your binder
24                 Actually, before we get to that, you said before that
25     Arcanumretained Boies Schi.ller f or this action. correct?

                           SOUTHERN DISTRICT    REPORTERS, P.C
                                     (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 42 of 50
                                                                                               217
       J88HALMH                                    Tumabayev - Direct

 l     Almaty, Republic of Kazakhstan, and Arcanumare each liable to
 2     pay Litco         $100,000 a month for               at least     12 months?
 3                   MR. WENNER: Objection.                    Documents speaks for itself
 4                   THECOURT:I think, rather than go over what the
 5     documentsays with this witness, it probably is goi.ng to be
 6     moreeffi.dent            to just ask the questions about his
 7     investigation and what he ]-earned
 8                   MS. SKAKEL:             OK.

 9                   THE COURT: I             can read the text of the documents
10                   MS. SKAKEL:             OK.

11     Q. But let's go to the tenth paragraph in this document,si.r
12     It's    entitled "Release." And i.f you notice there that this is
13     a release that BTA, amongothers, i.s giving to Litco.                             And
14     you'll notice, sir, that it extends to Li.tco's shareholders,
15     members,and partners, and that's part of a larger group
16     defined as releasees.
17                   Do you see tha t, sir?
18     A. Yes, I see
19     Q. Is it fair to say that BTAdi.d not, at the time that it
20     signed the Litco agreement,knowwho any of Litco's
21     shareholders, members, or partners                       were?
22     A.     At   the   time    of   si.going       this   agreement,     BTA doesn't   knew who

23     was         didn't know who was the owner of Litco                     company
24     Q. Likewi.se, if you look further downi.n the agreementto
25     paragraph 16, sir,             it's     what's called a "no admission of

                                SOUTHERN DISTRICT             REPORTERS, P.C
                                                   (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 43 of 50
                                                                                             218
       J88HALMH                              Tumabayev - Cross

 l     li.ability"          provision.    Again, you'll         see that the text of this,
 2     it   applies         to Litco   as well    as i.ts    shareholders,    members /
 3     partners.
 4                     Do you see that, sir?
 5     A. Yes.
 6     Q. So it's            fair to say that li.kewise for purposes of this
 7     prove.soon, paragraph 16, BTA di.d not know who any of Litco's
 8     shareholders, members,or partners were bef ore it gave this no
 9     admission of li.ability            agreement, correct?
10     A. Correct
11     Q. Now, before BTAentered into this
12                     MR. WENNER: Your          Honor,     before   we go into   a new
13     topic, I just want to note the time is above 22 and a half
14                     THECOURT:Yes, I think we have to wrap it up.
15                     MS. SKAKEL:All ri.ght.               Thankyou. Thankyou, sir
16                     THEWITNESS: Thank you.
17                     THECOURT:Keep it bri-ef, please
18                     MR. WENNER: Yes, your Honor
19     CROSS-EXAMINATION

20     BY MR. WENNER:

21     Q. Mr. Tumabayev,I'm Craig Wenner,Boi.esSchiller Flexner /
22     for plaintiffs.
23                     Whenyou were asked to start your investigation,                    what
24     were you asked to do?
25     n.    q nr   r\r ?




                                SOUTHERN DISTRICT         REPORTERS, P.C
                                             (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 44 of 50
                                                                                       222
       J88HALMH                        Tumabayev Cross

 l     A. Yes, I did.
 2     Q. Whom
             did you speakwith?
 3     A. I spoke with Nurlan Nurgabylov
 4     Q. And in the course of your entire investigate.on, what did
 5     you conclude?
 6     A.   In the end of my investigate.on -- in the end of my
 7     investigate.on, I have f ound that BTAnever knew that Felix
 8     Suter was the owner of Litco until           the momentwhen he sai.d it
 9     in his deposition.
10                MR.   WENNER     Thank you, your Honor            No   further
11     questions.
12                THE COURT:      OK    l think    WCvTC   done    with this witness,
13     so thank you very much.
14                THEWITNESS: Thank you.
15                THECOURT: You may be excused.
16                  (Witness excused)
17                THE COURT: We're goi.ng to take a break,                and I'm goi-ng
18     to hear argument in the Nnaka v. Nigeria, et al.,                  case and I
19     wou[d ask that the counse]. for the parties prove-de the court
20     reporter with the spelling of someof those names
21                MR. WENNER: We have,         your Honor
22                THE COURT:       - so that    she can get       that   correctly   down

23     in the t ranscript.       All right
24                MR. SCHWARTZ:
                             Any patti-cular            time?
25                THECOURT: I would say ten of 5:00

                         SOUTHERN DISTRICT        REPORTERS, P.C
                                       (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 45 of 50
                                                                             233
       J88HALMH                        Darmanbekov -- Cross

 l     A. I don't thi.nk I was deposedi.n that matter
 2     Q. In the      New York   litigation?
 3     A. Not yet
 4     Q. In preparing for your testa.monytoday, di.d you review any
 5     materials?
 6     A. Yes, I di.d go through somematerials.
 7     Q. Did you review any of your ownpri.or tes ti.mony before
 8     testifying     today?
 9     A. Yes, I did go through someof the depose.toonsthat I went
10     through, but they were not in court
11     Q. Thank you.
12                  When   did you first   see the Litco agreement?
13     A. I can't say for sure about the date, but probably at the
14     begs-nningof this year, maybethe very end of last year
15     Q. Were you present when the Li.tco agreement was signed by the
16     City of Almaty?
17     A. Yes, I was present in that si.tuation.
18     Q.   How did   you -- can you explain the circumstances
19     surrounding when the City of Almaty signed that agreement?
20     A. Yes, certainly.          I can actually remember
                                                        the situation
21     Q.   How did the Ci.ty of Almaty sign the agreement?
22     A. Wewererequestedby the bankto be signatures to that
23     agreement .

24     Q. Did that re(guestcometo you personally?
25     A. Yes, I wasthe one whoreceived that request

                            SOUTHERN DISTRICT   REPORTERS, P.C
                                       (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 46 of 50
                                                                                                  234
       J88HALMH                                      Darmanbekov     -- Cios s


 l     Q. And what did you do after receiving that request?
 2     A. We signed off on that agreement
 3
       Q. To be precise, whois the "we" that you are describing?
 4     A.   It was A. Abdyradynova, who was at the ti.me the head of the
 5     fi.nance department
 6     Q. Would you have been authorized to sign?
 7     A. I had the authority at the time.
 8
       Q. But you took it to your superviso                                IS   that ri.ght?
 9     A. Correct, yes.
10     Q.   Af ter        si.gning that        agreement,         did the City of Almaty have
11     any other commune.cab.ons
                              regarding the Litco agreement pri-or to
12     September 2018?
13     A. No, none
14     Q. Did you receive any                   communica toons regards.ng the Lj.tco
15     agreement before September 2018?
16     A. No, we did not
17     Q. Is there anybody else at the City of Almaty who might                                have?
18     A. No.
19     Q. Whati-s your responsibi-li.ty, generally, with regard to the
20     New York litigation?
21     A.   Would         you    specify      what     exactly     you   mean by    my

22     responsibilities?                   in this particular            case?
23     Q. Whoat the Ci.ty of Almatycommunicates
                                             wi.th their attorneys
24     regarding this matter?
25     A.   Thi.s    is     me



                                  SOUTHERN DISTRICT              REPORTERS, P.C
                                                     (212) 805 0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 47 of 50
                                                                                           235
       J88HALMH                            Darmanbekov Redirect

 l     Q. Prior to September 2018, were you aware of who the owner of
 2     Li.tco was?
 3     A. No, we were not aware of that
 4
                   MR. WENNER:Nothi.ng further,                 your Honor. Thank you
 5                 THECOURT:OK. Go ahead
 6     REDIRECT EXAMINATION

 7     BY HS. MICHAELSON:

 8
       Q.   Sir,   I think     I :lust    heard   you testify     that   you first   saw
 9
       the conti.dential assistanceagreementin 2018, is that right?
10     A. No, actually, I waspresent at the si.going of thi.s
11     agreement in 2015.
12     Q. OK. At that time in June2015, did you see a translated
13     copy of the confidential            assistance     agreement?
14     A.   No, there    was no translation           of that    document
15     Q. Then did you have any opportunity to review the terms of
16     the agreement?
17     A. Well, it      so happened that we si.gned off on the document and
18     we passed the original            on, and after that we did not have it             at
19     our disposal
20     Q. Youdi.dn't havethe original signed copy at your disposal?
21     A. This i.s correct
22     Q. Am I correct that you don't read                 Engle.sh ?
23     A. This i.s correct,         I do not read Engle-sh.
24     Q. To your knowledge,did anyoneat BTAwho could understand
25     the terms of the documentlevi.ew it before Almaty si.gned it?

                             SOUTHERN DISTRICT       REPORTERS, P.C
                                           (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 48 of 50
                                                                                236
       J88HALMH                       Darmanbekov - Rudi.cect

 l     Sorry,   dld   I   say BTA?

 2                THE INTERPRETER: Yes.
 3     Q. Did anyone at Almaty who could understand Engle.sh review
 4     the document before i.t was signed?
 5     A.   No one actually      looked into   the provisions    of the document
 6
       There may have been people who understood English, but no one
 7     reviewed it
 8     Q. To the best of your knowledge,di.d anybodyat the City of
 9     A].mary ask about the terms of the agreement?
10     A. Well, we did inqui-re about the terms of the agreement
11     Q.   To whom?

12     A. We asked from the bank
13     Q.   And what did you ask the bank?
14                MR. WENNER: Objection.         Your Honor,    the scope as weJ-l
15     as communicate.onsdirectly       between parties    who are
16     communicating about their understanding of the agreement. And
17     also as to knowledge of Litco ownershi.p, I'm not sure
18                THECOURT: Right.         I want to ask one question.
19                What was your understanding of the purpose of the
20     agreement when BTA gave it       to you to sign or have your boss
21     si.gn?
22                THEWITNESS:The explanation that we received was
23     that that would be conducive to returning the assets to
24     Kazakhstan. That's whywe signed off
25                THE COURT: OK. All       ri.ght.   Go ahead


                           SOUTHERN DISTRICT   REPORTERS, P.C
                                      (212) 805 0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 49 of 50
                                                                                   225
       J88HALMH                       Darmanbekov -- Direct

 l     A. Corrects.on. This specify-c post-bon I've only been holding
 2     for two, three months.
 3     Q. Thankyou, sir.         I think you were about to preemptmy next
 4     question.
 5                 How long have you been       working for the Ci.ty of Almaty?
 6
       A. I've been employedby the city governmentof Almaty over
 7     ten years. About ll years now.
 8     Q.   Sir,   do you see the big    binder         i.n front   of you?
 9     A. Yes, I do.
10     Q. Wouldyou please turn to the first                  tab
11                 I'll   state for the record
12                 THEINTERPRETER:
                                is this the DX-l exhibit?
13                 MS. MICHAELSON:Yes, sir
14                 THE INTERPRETER:     A]]    right.        ]t's   c].ear   now

15     BY MS. MICHAELSON:

16     Q. Sir, have you seen this documentbefore?
17     A. Yes, I'm f ami.liar wi.th this        document
18     Q. .this is the conti.dential ansi.stanceagreement,correct?
19     A. Yes.
20     Q. And the City of Almaty signed the confidenti.al assistance
21     agreement?
22     A. Yes.
23     Q. This agreementis dated June 12, 2015, right?
24     A. Yes, correct
25     Q. At the time that Almaty signed this agreement,it did not

                           SOUTHERN DISTRICT      REPORTERS, P.C
                                      (212) 805-0300
     Case 1:19-cv-02645-AJN-KHP Document 93-1 Filed 09/24/19 Page 50 of 50
                                                                              226
       J88HALMH                    Darmanbekov Direct

 l     know who owned I.itco,   dld it?
 2     A. No, it was not aware
 3     Q. At the time Almaty signed this document,i.t didn't take any
 4     steps to determi.newhoownedLitco, di.d it?
 5     A. No, no steps were taken.
 6     Q. DoesAlmatyunderstandthat the agreementreleases Litco
 7     from any dai.ms that Almaty might have against it?
 8                 MR. WENNER:Objection.       Ca]]s for ]ega]. conclusion.
 9                 THECOURT:Well, I think the witness can answer as
10     his general understands-ng as a layperson as to what the import
11     of the agreementis
12     A. I'm not aware of that particular         prove.si.on.
13     Q. Would you turn to the sixth page of the document. The
14     stamp on the bottom ri.ght corner should end with 983.
15                 THEINTERPRETER:What is the number at the bottom
16     again?
17                 MS. MICHAELSON
                                : 983

18                 THE INTERPRETER: And ills      tab 6 r you say?
19                 MS. MICHAELSON:
                                Tab 1, page 6
20                 THE INTERPRETER:   All right
21     A. Yes, we can see that
22     Q. Am I correct that the conti.dential assi.stanceagreementis
23     the first    time that -- well, withdrawn.
24                 Almaty had never worked wi.th Litco prior to this
25     conti.dential assi.stance agreement,i.s that right?

                         SOUTHERN DISTRICT   REPORTERS, P.C
                                    (212) 805-0300
